Dineen, J.
This is a motion to examine plaintiff Republic of Haiti before trial in an action instituted by said sovereign for a declaratory judgment to adjudgé it to be the owner of certain securities. The right to examine such sovereign is denied by the plaintiff. The Republic of Haiti commenced this" action as an ordinary party plaintiff and chose as its forum the State of New York. Having thus submitted to the jurisdiction of this court for the purpose of this litigation it became bound by the rules of procedure applicable thereto. As a litigant it can neither expect favor nor invoke its sovereignty as immunity to certain procedure" established for the purpose of conducting litigation and to secure the administration of justice. It has been held that the United States Government is subject to discovery and inspection and not immune from interrogatories and must make the same sort of disclosure as an individual plaintiff. (United States v. General Motors Corp., 2 F. R. D. 528.) If this be so, certainly a foreign sovereign is in no better position. It cannot be said that an examination before trial of plaintiff would have any intendment of interfering with the friendly relationship of the United States and the Republic of Haiti, where in the first instance our courts extend a friendly welcome to entertain jurisdiction of the claim.
Motion is granted and plaintiff should be examined by an official with knowledge of the facts and with authority. Settle order.